                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 1 of 12




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     LEIRE FUNK,                                      Case No. 20-CV-01378-BLF
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING MOTION FOR
                                   9             v.                                       REMAND AND REQUEST FOR
                                                                                          ATTORNEYS’ FEES; TERMINATING
                                  10     BANK OF HAWAI’I, et al.,                         DEFENDANT MTGLQ INVESTORS,
                                                                                          L.P.’S MOTION TO DISMISS
                                  11                    Defendants.                       WITHOUT PREJUDICE
                                  12                                                      [Re: ECF 11; 17]
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Leire Funk brings this action against Bank of Hawai’i (“BOH”) and MTGLQ

                                  15   Investors, L.P. (“MTGLQ”) (together “Defendants”) alleging unlawful conduct related to

                                  16   Defendants’ foreclosure of Plaintiff’s real property. Exh. A to Am. Notice of Removal (“Compl.”),

                                  17   ECF 16. On February 24, 2020, BOH removed this action from California state court based on

                                  18   diversity jurisdiction. See ECF 1. On March 3, 2020, Plaintiff filed the present motion for remand

                                  19   on the ground that BOH’s Notice of Removal (at ECF 1) failed to establish: (1) the citizenship of

                                  20   MTGLQ, (2) that MTGLQ consented to removal, and (3) that the amount in controversy is met.

                                  21   Motion, ECF 11. On March 9, 2020, MTGLQ made its appearance in the case, consented to

                                  22   removal, and submitted that it is a citizen of Delaware and New York. ECF 12; 14. On the same

                                  23   day, BOH filed an amended Notice of Removal. Am. Notice of Removal, ECF 15. Pursuant to

                                  24   Civil L.R. 7-1(b), the Court finds Plaintiff’s Motion for Remand suitable for decision without oral

                                  25   argument and hereby VACATES the hearing scheduled for June 11, 2020. For the reasons discussed

                                  26   below, the Court GRANTS Plaintiff’s Motion for Remand and Request for Attorneys’ Fees.

                                  27     I.   BACKGROUND

                                  28          Funk is the owner of the property located at 172 French St., San Jose, CA 95139 (the
                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 2 of 12




                                   1   “Property”). Compl. ¶ 7. On or about September 2002, Funk and her ex-husband obtained financing

                                   2   secured by the Property (the “First Loan”), executing a Promissory Note and Deed of Trust currently

                                   3   assigned to Defendant MTGLQ. Id. ¶ 8. On or about September 2003, Funk and her ex-husband

                                   4   obtained a loan of $100,000 secured by the Property (the “Second Loan”), executing a Promissory

                                   5   Note and Deed of Trust currently assigned to Defendant BOH. Id. ¶ 9. Funk claims that BOH

                                   6   stopped sending her monthly statements in 2009 and that MTGLQ stopped sending her monthly

                                   7   statements in 2015. Id. ¶¶ 10-11.

                                   8          On October 8, 2019, BOH caused a Notice of Default to be recorded on the Second Loan.

                                   9   Compl. ¶ 12. On November 5, 2019, MTGLQ caused a Notice of Default to be recorded on the

                                  10   First Loan. Id. ¶ 13. On January 8, 2020, Plaintiff submitted a payoff request to BOH through her

                                  11   title company. Id. ¶ 14. On January 16, 2020, BOH provided Plaintiff with a payoff quote, including

                                  12   $11,479.50 in legal fees that Plaintiff now contests. Id. ¶¶ 15-16. On January 7, 2020, Plaintiff
Northern District of California
 United States District Court




                                  13   submitted a payoff request to MTGLQ through her title company. Id. ¶ 18. On January 30, 2020,

                                  14   MTGLQ provided Plaintiff with a payoff quote, including $13,176.81 in fees that Plaintiff now

                                  15   contests. Id. ¶¶ 18-19. Plaintiff alleges that these “fees are interfering with Plaintiff’s attempts to

                                  16   avoid foreclosure.” Id. ¶¶ 17, 21.

                                  17           On February 6, 2020, Plaintiff filed a Complaint in Santa Clara County Superior Court

                                  18   against Defendants. See generally Compl. Based on the above allegations, Plaintiff asserts the

                                  19   following causes of action:

                                  20          (1) Violation of Cal. Civ. Code Section 2924 (Against All Defendants);

                                  21          (2) Violation of Cal. Civ. Code Section 2924(c) (Against All Defendants);

                                  22          (3) Breach of Covenant of Good Faith and Fair Dealing (Against All Defendants);

                                  23          (4) Breach of Contract (Against MTGLQ);

                                  24          (5) Violation of Cal. Civ. Code Section 2943 (Against MTGLQ);

                                  25          (6) Violation of Bus. and Prof. Code Section 17200 et seq. (Against All Defendants);

                                  26          (7) Negligence (Against All Defendants); and

                                  27          (8) Violation of Rosenthal Fair Debt Collect Practices Act, Cal. Civ. Code Section 1788, et

                                  28              seq. (Against All Defendants).
                                                                                         2
                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 3 of 12




                                   1   See generally, Compl.

                                   2          On February 24, 2020, BOH filed a notice of removal on the basis of diversity jurisdiction.

                                   3   See Notice of Removal, ECF 1. Plaintiff moved to remand this action back to state court. See

                                   4   Motion. On March 9, 2020, MTGLQ filed its notice of appearance and consented to removal. ECF

                                   5   12. On the same day, BOH filed a notice of errata regarding its notice of removal (ECF 13) and an

                                   6   amended notice of removal (ECF 15). Defendants oppose the Motion for Remand on the ground

                                   7   that there is diversity of citizenship and the amount in controversy requirement is met. See BOH’s

                                   8   Opposition to Motion to Remand (“Opp’n”), ECF 20; MTGLQ’s Joinder in Opposition of BOH to

                                   9   Plaintiff’s Motion to Remand, ECF 22.

                                  10    II.   DISCUSSION
                                  11          A.     Requests for Judicial Notice
                                  12          The Court may take judicial notice of documents referenced in the complaint, as well as
Northern District of California
 United States District Court




                                  13   matters in the public record. See Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001), overruled

                                  14   on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119, 1125–26 (9th Cir. 2002).

                                  15   In addition, the Court may take judicial notice of matters that are either “generally known within

                                  16   the trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  17   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Public records, including

                                  18   judgments and other court documents, are proper subjects of judicial notice. See, e.g., United States

                                  19   v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007). However, “[j]ust because the document itself is

                                  20   susceptible to judicial notice does not mean that every assertion of fact within that document is

                                  21   judicially noticeable for its truth.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th

                                  22   Cir. 2018).

                                  23          BOH requests judicial notice of (1) PACER Docket of bankruptcy case, In re Rick Funk,

                                  24   No. 09-52600 (Bankr. N.D. Cal.) (Exh. A); (2) Notice of Trustee’s Sale dated February 13, 2020

                                  25   (Exh. B); (3) Notice of Trustee’s Sale dated January 24, 2020 (Exh. C); (4) Notice of Federal Tax

                                  26   Lien from the Internal Revenue Service dated August 5, 2011 and recorded on August 18, 2011—

                                  27   Doc. No. 21283637 (Exh. D); (5) Court Order from MTGLQ Investors, L.P. v. Wellington, No. 17-

                                  28   487 KG/LF (D.N.M. July 1, 2019) (Exh. E); and (6) Court Order from Fisher v. Nationstar
                                                                                         3
                                             Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 4 of 12




                                   1   Mortgage LLC, No. 17-cv-02994-BLF (N.D. Cal. Oct. 16, 2017) (Exh. F). Request for Judicial

                                   2   Notice (“RJN”), ECF 21. Plaintiff objects to the BOH’s request as to Exhibits A, D, and E because

                                   3   Defendants do not rely on these exhibits for their arguments in opposition to Motion for Remand,

                                   4   and the inclusion of the documents would be prejudicial to Plaintiff. Reply at 1, ECF 24. Plaintiff

                                   5   also objects the request as to Exhibit F (a previous opinion from this Court), labeling the request as

                                   6   “confusing” because Defendants can simply cite to the opinion without the need for judicial notice.

                                   7   Id.

                                   8            The Court agrees with Plaintiff as to Exhibits A, D, and E and declines to judicially notice

                                   9   those exhibits because they are not relevant to the Court’s resolution to the Motion for Remand.

                                  10   The Court, however, takes judicial notice of Exhibits B, C and F, because they are public documents,

                                  11   Lee, 250 F.3d at 688-89, and are relevant to the resolution of this Motion.

                                  12            In sum, BOH’s request for judicial notice as to Exhibits B, C and F is GRANTED and BOH’s
Northern District of California
 United States District Court




                                  13   request for judicial notice as to Exhibits A, D, and E is DENIED.

                                  14            B.   Motion for Remand
                                  15                 1. Legal Standard
                                  16            “[A]ny civil action brought in a State court of which the district courts of the United States

                                  17   have original jurisdiction, may be removed by the defendant or the defendants, to the district court

                                  18   of the United States for the district and division embracing the place where such action is pending.”

                                  19   28 U.S.C. § 1441(a). “A defendant may remove an action to federal court based on federal question

                                  20   jurisdiction or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir.

                                  21   2009) (citing 28 U.S.C. § 1441(a)). District courts have diversity jurisdiction over all civil actions

                                  22   between citizens of different states where the amount in controversy exceeds $75,000, exclusive of

                                  23   interests and costs. 28 U.S.C. § 1332. If the district court determines that it lacks jurisdiction, the

                                  24   action should be remanded back to the state court. Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  25   134 (2005). The Ninth Circuit recognizes a “strong presumption against removal.” Gaus v. Miles,

                                  26   Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotations omitted). Thus, “[f]ederal jurisdiction

                                  27   must be rejected if there is any doubt as to the right of removal in the first instance.” Id. The court

                                  28   “resolves all ambiguity in favor of remand.” See Matheson v. Progressive Specialty Ins. Co., 319
                                                                                          4
                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 5 of 12




                                   1   F.3d 1089, 1090 (9th Cir. 2003). In her Motion, Plaintiff argues that the Notice of Removal failed

                                   2   to establish both diversity of citizenship and the amount in controversy. See Motion.

                                   3                  2. Diversity of Citizenship
                                   4          In her Motion for Remand, Plaintiff argues that Defendants have not established diversity of

                                   5   citizenship – in the original Notice of Removal at ECF 1 – because “[n]o evidence has been

                                   6   presented regarding [MTGLQ’s] citizenship” and MTGLQ has not consented to removal. Motion

                                   7   at 5-7. Diversity jurisdiction under 28 U.S.C. Section 1332(a)(1) requires that the action is between

                                   8   citizens of different States. 28 U.S.C. § 1332(a)(1). As Plaintiff correctly notes, the citizenship of

                                   9   a limited partnership, like MTGLQ, is established through identifying the partners of the

                                  10   partnership. Motion at 3; see Carden v. Arkoma Assoc., 494 U.S. 185, 195 (1990) (“Diversity

                                  11   jurisdiction in a suit by or against a [limited partnership] depend[s] on the citizenship of all the

                                  12   members.”).
Northern District of California
 United States District Court




                                  13          Defendants respond that MTGLQ’s consent to notice of removal and disclosure of

                                  14   citizenship (ECF 14) and BOH’s amended notice of removal (ECF 15) – both filed after Plaintiff

                                  15   filed her Motion for Remand – demonstrate that MTGLQ is a citizen of Delaware and New York

                                  16   and that MTGLQ has consented to removal. Opp’n at 3. Further, BOH is a citizen of Hawaii and

                                  17   Plaintiff is a resident and citizen of California. Am. Notice of Removal at 3-4; see Compl. ¶¶ 2, 7.

                                  18   Plaintiff no longer contests that diversity of citizenship exists. See generally, Reply.

                                  19          Accordingly, because the Amended Notice of Removal clarifies that diversity of citizenship

                                  20   has been established, the only issue remaining in dispute is whether the amount in controversy is

                                  21   established.

                                  22                  3. Amount in Controversy
                                  23          The parties’ dispute over the amount in controversy arises from ambiguity in the Complaint

                                  24   regarding the specific amount of damages. “[W]hen a complaint filed in state court alleges on its

                                  25   face an amount in controversy sufficient to meet the federal jurisdictional threshold, such

                                  26   requirement is presumptively satisfied unless it appears to a legal certainty that the plaintiff cannot

                                  27   actually recover that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.

                                  28   2007). “Where it is unclear or ambiguous from the face of a state-court complaint whether the
                                                                                         5
                                           Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 6 of 12




                                   1   requisite amount in controversy is pled, . . . we apply a preponderance of the evidence standard.”

                                   2   Id. Further, when “the plaintiff after removal, by stipulation, by affidavit, or by amendment of his

                                   3   pleadings, reduces the claim below the requisite amount, this does not deprive the district court of

                                   4   jurisdiction.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938).

                                   5          Plaintiff argues that Defendants have not established that the amount in controversy limit

                                   6   has been met. Motion at 7. Defendants, on the other hand, argue that the combination of damages

                                   7   Plaintiff seeks “put[s] the amount in controversy well over $75,000.” Opp’n at 5. Plaintiff seeks

                                   8   compensatory damages, statutory damages, damages for emotional distress, punitive damages,

                                   9   disgorgement, and attorneys’ fees and costs. Compl. at Prayer. In addition, Defendants argue that

                                  10   they are entitled to transactional costs that arise from the delaying of foreclosure on the Property.

                                  11   Opp’n at 9. The Court will consider each form of damages in turn.1

                                  12                    a. Value of Plaintiff’s Loans
Northern District of California
 United States District Court




                                  13          Although this dispute is about the foreclosure of real property, the value of the property or

                                  14   amount of indebtedness is irrelevant to the amount in controversy because Plaintiff seeks only a

                                  15   temporary injunction of foreclosure proceedings. See Corral v. Select Portfolio Servicing, Inc., 878

                                  16   F.3d 770, 776 (9th Cir. 2017). Plaintiff, citing Corral, argues that Defendants are incorrect “to

                                  17   imply that the amount in controversy is exceeded because the total value of the loans exceeds

                                  18   $555,000.00.” Motion at 7 (citing Corral, 878 F.3d at 776). For their part, while mentioning

                                  19   Plaintiff’s “unpaid principal on the loans” several times, Defendants do not meaningfully argue that

                                  20   the value of Plaintiff’s loans should be included in the amount in controversy. See e.g., Opp’n at 1,

                                  21   6; Am. Notice of Removal ¶ 14.

                                  22           In Corral, the Ninth Circuit found that where plaintiff seeks only a temporary injunction on

                                  23   the foreclosure, the amount in controversy does not include the full indebtedness on the property

                                  24   because the outcome of the suit would not result in plaintiff being relieved of the obligation to repay

                                  25   the debt. Corral, 878 F.3d at 776. Here, Plaintiff seeks a temporary injunction pending the

                                  26   resolution of this action. Compl., Prayer ¶¶ 2-4. Thus, under Corral, neither the value of the

                                  27
                                       1
                                  28    Because the parties do not provide a basis for, nor do they contest, damages under the theory of
                                       disgorgement, the Court need not address disgorgement at this time.
                                                                                         6
                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 7 of 12




                                   1   property nor the amount of indebtedness is included in the amount in controversy.

                                   2                    b. Compensatory Damages
                                   3          With regard to compensatory damages, Plaintiff alleges “approximately $12,000.00 in

                                   4   unlawful legal fees” charged by BOH and “approximately $14,000.00 in unlawful legal fees”

                                   5   charged by MTGLQ. Compl. ¶¶ 25-26. The parties do not meaningfully dispute the inclusion of

                                   6   these legal fees as compensatory damages in estimating the amount in controversy. Thus, Plaintiff’s

                                   7   request for compensatory damages adds $26,000 to the amount in controversy.

                                   8                    c. Statutory Damages
                                   9          With regard to statutory damages, Defendants argue that “Plaintiff’s claim for statutory

                                  10   damages under the California Homeowner Bill of Rights adds $50,000 to her claims” per Defendant.

                                  11   See Am. Notice of Removal ¶ 16; see also Opp’n at 6. In response, Plaintiff argues that (1) she

                                  12   “does not bring any causes of action under the Homeowner’s Bill of Rights” (“HBOR”), and (2)
Northern District of California
 United States District Court




                                  13   even if Plaintiff did allege HBOR claims, monetary damages under the HBOR are not available

                                  14   prior to the recordation of a trustee’s deed upon sale. Reply at 3. Specifically, Plaintiff argues that

                                  15   she “filed her complaint before any trustee sale took place, and thus before a [trustee’s deed upon

                                  16   sale] could be recorded.” Id.

                                  17          As an initial matter, the Court notes that Plaintiff has clearly brought causes of action under

                                  18   HBOR. The first and second causes of action are for violations of Cal. Civ. Code § 2924 – an HBOR

                                  19   statute. See Beverly v. Bank of New York Mellon for Certificate-holders of CWABS, Inc. Asset-

                                  20   Backed Certificates, Series 2005-16, 751 F. App’x 1011, 1013 (9th Cir. 2018) (identifying

                                  21   California’s Homeowner Bill of Rights by Cal. Civ. Code §§ 2920-2924); see also Valbuena v.

                                  22   Ocwen Loan Servicing, LLC, 237 Cal. App. 4th 1267, 1272 (2015), as modified (June 19, 2015)

                                  23   (“The Homeowner Bill of Rights (Civ.Code,4 §§ 2920.5, 2923.4–.7, 2924, 2924.9–.12, 2924.15,

                                  24   2924.17–.20) (‘HBOR’), effective January 1, 2013, was enacted to ensure that, as part of the

                                  25   nonjudicial foreclosure process, borrowers are considered for, and have a meaningful opportunity

                                  26   to obtain, available loss mitigation options, if any, offered by or through the borrower’s mortgage

                                  27   servicer, such as loan modifications or other alternatives to foreclosure.”) (citation omitted).

                                  28          Turning to Plaintiff’s substantive argument, she is correct that statutory damages under the
                                                                                         7
                                          Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 8 of 12




                                   1   HBOR are not available to Plaintiff prior to the recordation of a trustee’s deed upon sale. See Cal.

                                   2   Civ. Code § 2924.12(b). Defendants do not provide any evidence that the Property was sold and

                                   3   that a trustee’s deed upon sale was recorded. BOH requested and the Court took judicial notice of

                                   4   notices of trustee’s sales (Exhs. B & C to RJN) but Defendants have not provided any evidence as

                                   5   to the recordation of a trustee’s deed upon sale as required by Cal. Civ. Code Section 2924.12.

                                   6   See; Williams v. Wells Fargo Bank, N.A., 2018 WL 453748, at *4 (E.D. Cal. Jan. 17, 2018)

                                   7   (remanding the case and finding that “the $50,000 statutory damages provision of § 2924.12 only

                                   8   applies after a sale has been conducted in a manner the court finds to be willful or reckless[.]”);

                                   9   Foote v. Wells Fargo Bank, N.A., No. 15-CV-04465-EMC, 2016 WL 2851627, at *7 (N.D. Cal.

                                  10   May 16, 2016) (“Because Plaintiff failed to allege a trustee’s sale had occurred, her allegations are

                                  11   insufficient to state a claim for monetary relief [under § 2924.12(b)].”).

                                  12          Although the Notices of Trustee’s Sale (Exhibits B & C to RJN) indicate that the trustee’s
Northern District of California
 United States District Court




                                  13   sale was scheduled for February 26, 2020 (Exhibit C to RJN) and March 18, 2020 (Exhibit B to

                                  14   RJN) and those dates have now passed, “the Court determines the amount in controversy from the

                                  15   allegations in the Complaint—not by considering whether events could or could not have occurred

                                  16   since.” Jauregui v. Nationstar Mortg. LLC, No. EDCV 15-00382-VAP, 2015 WL 2154148, at *5

                                  17   (C.D. Cal. May 7, 2015). Here, Plaintiff does not allege that the sale has occurred or that a trustee’s

                                  18   deed upon sale has been recorded. Neither have Defendants presented any evidence of the sale.

                                  19   Section 2924.12(b), therefore, does not apply. Thus, contrary to Defendants’ assertions, Plaintiff’s

                                  20   request for statutory damages does not add $50,000 per Defendant to the amount in controversy

                                  21   under Cal. Civ. Code Section 2924.12(b); see Opp’n at 6-7.

                                  22          Plaintiff concedes that “[t]he only statutory damages available are those under section 2943,

                                  23   and those amount to just $300.00.” Reply at 3; see also Cal. Civ. Code § 2943.        Thus, Plaintiff’s

                                  24   request for statutory damages will add $300 to the amount in controversy.

                                  25                    d. Emotional Distress Damages
                                  26          With regard to emotional distress damages, Defendants argue that “Plaintiff’s claim for

                                  27   emotional distress damages will also add at least thousands of dollars to her claims.” Am. Notice

                                  28   of Removal ¶ 17; see also Opp’n at 7. Plaintiff responds that “Defendant does not actually try to
                                                                                         8
                                           Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 9 of 12




                                   1   establish the amount of emotion distress damages . . . but just asserts they could be thousands of

                                   2   dollars.” Reply at 4. In determining appropriate emotional distress damages, the courts may

                                   3   consider “emotional distress damage awards in similar . . . cases.” Kroske v. U.S. Bank Corp., 432

                                   4   F.3d 976, 980. Defendants cite one similar foreclosure case that awarded $20,000 in emotional

                                   5   distress damages.2 Opp’n at 7 (citing In re Dawson, 346 B.R. 503, 511 (N.D. Cal. 2006)). The

                                   6   court in Dawson, however, granted emotional distress damages because the defendant had willfully

                                   7   violated an automatic stay on a foreclosure by attempting to evict plaintiff. In re Dawson, 346 B.R.

                                   8   at 510. In this case, Defendants have not pointed the Court to any extenuating circumstances other

                                   9   than Plaintiff’s general allegations of emotional distress. Opp’n at 7 (citing Compl. ¶¶ 28, 39, 54).

                                  10   Thus, Defendants have failed to provide a basis for, or amount which, Plaintiff could recover

                                  11   emotional distress damages.

                                  12                    e. Punitive Damages
Northern District of California
 United States District Court




                                  13          With regard to punitive damages, Defendants argue that “Plaintiff’s claims for punitive

                                  14   damages will add at least thousands of dollars to her claims.” Am. Notice of Removal ¶ 18. Plaintiff

                                  15   replies that “Defendant provides no authority for its assertion that punitive damages are at least

                                  16   $26,000.” Reply at 4. “To establish probable punitive damages, defendant may introduce evidence

                                  17   of jury verdicts in cases involving analogous facts.” Simmons v. PCR Technology, 209 F. Supp. 2d

                                  18   1029, 1033 (N.D. Cal. 2002). Defendants cite to Guglielmino v. McKee Foods Corp., to support

                                  19   their claim that “Plaintiff’s request for punitive damages would add at least $26,000 to the amount

                                  20   in controversy.” Opp’n at 8 (citing Guglielmino, 506 F.3d 696, 698 (9th Cir. 2007) (upholding

                                  21   district court estimate of 1:1 punitive damages to economic damages ratio)). As Defendants note,

                                  22   this Court has found the 1:1 ratio upheld in Guglielmino to be an appropriate estimate of punitive

                                  23   damages in foreclosure cases. Opp’n at 8 (citing Order on Motion to Dismiss, Fisher v. Nationstar

                                  24   Mortg. LLC, No. 17-cv-02994-BLF, ECF 28 (N.D. Cal. October 16, 2017)). Thus, the Court is

                                  25
                                       2
                                  26     Defendants cite to two other cases to provide an estimate for emotional distress damages—these
                                       cases are irrelevant because they are not factually similar to the case at hand (i.e., related to
                                  27   foreclosure). See Opp’n at 7 (citing Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005)
                                       (age discrimination claim); Duncan v. State Farm Mutual Automobile Ins. Co., No. 2:18-cv-01174-
                                  28   KJM AC, 2019 WL 6210931, at *2 (E.D. Cal. Nov. 21, 2019) (insurance claim reading a stolen
                                       vehicle)).
                                                                                        9
                                         Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 10 of 12




                                   1   persuaded that Defendants have shown, by a preponderance of evidence, that Plaintiff’s request for

                                   2   punitive damages would add $26,000 to the amount in controversy.

                                   3                     f. Attorneys’ Fees
                                   4          With regard to attorneys’ fees, Defendants argue that “Plaintiff’s request for attorney fees

                                   5   and costs adds thousands of dollars to her claims.” Am. Notice of Removal ¶ 1; see also Opp’n at

                                   6   8 (citing Cal. Civ. Code 2924.12(h)). Defendants fail, however, to provide a basis on which the

                                   7   Court is able to make an estimate of attorneys’ fees. Thus, even if Plaintiff is able to recover on

                                   8   attorneys’ fees, there is no basis for the Court to estimate fees necessary to satisfy the amount in

                                   9   controversy requirement.

                                  10                  4. Defendants’ Transactional Costs
                                  11          Finally, Defendants argue that they “will also incur thousands of dollars in transactional

                                  12   costs from the delaying of foreclosure on Plaintiff’s property.” Am. Notice of Removal ¶ 19; see
Northern District of California
 United States District Court




                                  13   also Opp’n at 9. Plaintiff responds that “Defendant asserts that the transactional costs may be

                                  14   thousands of dollars, but again, does not attempt to substantiate this claim.” Reply at 4.

                                  15          As Defendants correctly note, “transactional costs to the lender of delaying foreclosure or a

                                  16   fair rental value of the property during the pendency of the injunction . . . can be added to any other

                                  17   compensatory damages sought by the plaintiff to determine whether more than $75,000 is in

                                  18   controversy.” Opp’n at 6 (quoting Corral, 878 F.3d at 776). But here, Defendants fail to provide a

                                  19   basis on which the Court is able estimate what those transactional costs might be. See Opp’n at 9.

                                  20   Thus, even if Defendants are able to recover transactional costs there is no basis for the Court to

                                  21   estimate transactional costs in the amount necessary to satisfy the amount in controversy

                                  22   requirement.

                                  23                                                    ***

                                  24          In conclusion, Defendants have established the amount in controversy in this case is as

                                  25   follows: $26,000 in compensatory damages, $300 in statutory damages, and $26,000 in punitive

                                  26   damages, totaling to $52,300. Thus, Defendants have failed to meet their burden of proving, by a

                                  27   preponderance of evidence, that the amount in controversy exceeds the jurisdictional threshold.

                                  28
                                                                                         10
                                         Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 11 of 12



                                              C.    Plaintiff’s Request for Attorneys’ Fees
                                   1
                                              Plaintiff requests the Court to award attorneys’ fees and costs for bringing his Motion for
                                   2
                                       Remand. See Motion at 8-10. Plaintiff argues that “removal was objectively unreasonable” because
                                   3
                                       the law is “clear that the amount in controversy must exceed $75,000.00 and that the value of a loan
                                   4
                                       is irrelevant unless the case is a wrongful foreclosure case.” Motion at 9. Defendants, on the other
                                   5
                                       hand, argue that BOH had an “objectively reasonable basis for removal based on the citizenship of
                                   6
                                       MTGLQ and the amount in controversy.” Opp’n at 9.
                                   7
                                              Upon issuing an order remanding the case, a court may award “just costs and any actual
                                   8
                                       expenses, including attorney fees, incurred as a result of the removal” pursuant to 28 U.S.C. §
                                   9
                                       1447(c). The “award of fees under § 1447(c) is left to the district court’s discretion.” Martin v.
                                  10
                                       Franklin Capital Corp., 546 U.S. 132, 139 (2005). The standard for awarding fees turns “on the
                                  11
                                       reasonableness of the removal.” Id. at 141. “Absent unusual circumstances, courts may award
                                  12
Northern District of California




                                       attorney’s fees under § 1447(c) only where the removing party lacked an objectively reasonable
 United States District Court




                                  13
                                       basis for seeking removal.”      Id.   Courts have determined whether removal was objectively
                                  14
                                       reasonable in part “by looking to the clarity of the law at the time of removal.” See Lussier v. Dollar
                                  15
                                       Tree Stores, Inc., 518 F.3d 1062, 1066 (9th Cir. 2008) (citing Martin, 546 U.S. at 141).
                                  16
                                                After reviewing the briefing and relevant authority, the Court agrees with Plaintiff that an
                                  17
                                       award of reasonable attorneys’ fees under Section 1447(c) is justified in these circumstances. First,
                                  18
                                       Corral is clear that neither the value of the property nor the amount of indebtedness is included in
                                  19
                                       the amount in controversy when Plaintiff is seeking a temporary injunction. 878 F.3d at 776.
                                  20
                                       Second, the bulk of BOH’s proposed amount in controversy comes from the $50,000 in statutory
                                  21
                                       damages it claims Plaintiff seeks under the HBOR. Opp’n at 6. The HBOR statute is clear that
                                  22
                                       monetary damages are only available after a trustee’s deed upon sale has been recorded. Cal. Civ.
                                  23
                                       Code § 2924.12(a)(1). Defendants have not provided any evidence that the Property was sold or
                                  24
                                       that a trustee’s deed upon sale had been recorded. As discussed above, without the statutory
                                  25
                                       damages, the amount in controversy does not reach $75,000.           Moreover, BOH admits that its
                                  26
                                       original notice of removal was faulty thereby forcing Plaintiff to bring this Motion as to the issues
                                  27
                                       of MTGLQ’s citizenship and consent to removal. See Notice of Errata.
                                  28
                                                                                         11
                                         Case 5:20-cv-01378-BLF Document 26 Filed 05/14/20 Page 12 of 12




                                   1          In sum, because the law was clear at the time of removal, BOH lacked an objectively

                                   2   reasonable basis for removal. Thus, Plaintiff is entitled to recover attorneys’ fees and costs from

                                   3   BOH for bringing this Motion. The Court will retain jurisdiction over the award of fees and costs,

                                   4   as a matter collateral to the order remanding this case to state court. See Moore v. Permanente Med.

                                   5   Grp., Inc., 981 F.2d 443, 445 (9th Cir. 1992).

                                   6   III.   ORDER
                                   7          For the foregoing reasons, IT IS HEREBY ORDERED that:

                                   8          (1) Plaintiff’s Motion for Remand at ECF 11 is GRANTED. The Clerk shall remand this

                                   9              action to the Superior Court of the Stata of California for Santa Clara County.

                                  10          (2) Plaintiff’s request for attorneys’ fees and costs is GRANTED.

                                  11          (3) Plaintiff shall file a declaration no longer than five (5) pages in length, with supporting

                                  12              documentation, regarding the fees and costs incurred as a result of the removal within
Northern District of California
 United States District Court




                                  13              fourteen (14) days of the date of this Order. If BOH wishes to respond to Plaintiff’s

                                  14              declaration regarding attorneys’ fees, it may file an opposition, not to exceed five (5)

                                  15              pages, within seven (7) days of receiving the declaration.

                                  16          (4) Defendant MTGLQ’s motion to dismiss the Complaint at ECF 17 is TERMINATED

                                  17              without prejudice.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: May 14, 2020

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        12
